DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Specie I, Fig. 2a, claims 1-4, 6, 7, 9, and 10, in the reply filed on 1/22/21 is acknowledged. Accordingly, the non-elected claims 5 and 8 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-4, 6, 7, 9, and 10 follows.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over US/7, 974, 096 to Refai-Ahmed. 
Regarding claims 1, 2, 6, 7, and 9, Refai-Ahmed disclosed (Fig. 5-7, 12) a heat dissipating assembly, wherein the heat dissipating assembly comprises at least one power module that contains a printed circuit board (300) populated with components that need to be cooled ((101) and Fig. 12), and at least one heat sink  (102, 105) located on the printed circuit board and over the components that are to be cooled, wherein there is at least one thermally conductive heatpipe element (104, 131) located on at least one of the components that is to be cooled, which has a predefined structure, which predefined structure extends away from the printed circuit board and protrudes into the heat sink and is embedded in the heat sink (Fig. 6, 7), and wherein the thermally conductive element contains a heat dissipating medium material (142) suitable for dissipating heat in its interior of its predefined structure.
Alternatively, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have used the arrangement of Refai-Ahmed to cool plural electronic components, since placing plural electronic components on the circuit board and to be cooled by the heat dissipating assembly of Refai-Ahmed would have been a trivial task to do to a person of the ordinary skill, so the arrangement of Refai-Ahmed could be adapted for a specific application in which the circuit board is populated with plural electronic In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 3 and 10, Refai-Ahmed disclosed that the thermally conductive element (104, 131) has a hollow structure, into which the heat dissipating medium (142) is placed, or it has a hollow structure that is formed such that the heat dissipating medium circulates therein (i.e., since said thermally conductive element is a heat pipe).
Regarding claim 4, Refai-Ahmed disclosed that the thermally conductive element (104, 131) is placed as a separate component on the at least one of the components (101) that are to be cooled (Fig. 5, 7).
Examiner’s Note: regarding method claims 7, 9, and 10, since the recited process essentially repeats the structure recited in the apparatus claims and sets forth just a general process of assembling of the apparatus, the fact that the structure of the apparatus of the present invention is anticipated by or obvious over Refai-Ahmed means that the general method for providing such a structure is also anticipated by or obvious over the same reference. The method steps recited in the claims are inherently / obviously necessitated by the structure of Refai-Ahmed.

Response to Arguments

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Anatoly Vortman/
Primary Examiner
Art Unit 2835